DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “driving force delivery device” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “15” has been used to designate both “shaft” and “coupling”  
Reference character “39” has been used to designate both “air vents” and “conduit inlets”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference characters "11" and "15" have both been used to designate “shaft”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 43.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the form and legal phraseology “means” and “comprising.”  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities:
Page 4, line 20, “man body” should be changed to “main body”
Page 4, line 21, “the con turbine” should be changed to “the conduit turbine”
Page 12, line 17, “middle of the pipe 22” should be changed to “middle of the conduit 22”
Appropriate correction is required.
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
Claim 4, “the tube conduit turbine units” should be changed to “the two conduit turbine units”
Claim 5, “man body…the con turbine” should be changed to “main body…the conduit turbine”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “a rotational force is delivered to the internal gear by means of a driving force delivery device.” The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of delivering a rotational force to the internal gear is performed by “a driving force delivery device.” There is no 
For examining purposes the Examiner is interpreting the “driving force delivery device” as a propeller, belt/chain or fluid flow.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 
Claim 7 recitation, “a sectional area resisting against streamline” is unclear. The specification discloses, “when the streamline of the conduit is switched during the replacement or repair work process of the conduit turbine unit 100, the switching is performed concurrently, so there is no change in state energy of the fluid flowing to the next section” suggesting the streamline is the fluid flow. However, the specification does not explain what the “sectional area” is.  What is the sectional area resting against the streamline? What is the streamline?
For examining purposes the Examiner is interpreting the sectional area as a portion of the arm and the streamline as the fluid flow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumi (JP 2002242811 A), in view of Alstot (US 2008/0116689) and Yeo (US 2018/0313324).
Regarding claim 1, Yasumi discloses a hydroelectric power generator using a conduit turbine, the conduit turbine units (100) each comprising: 
a driving shaft (4 of Figures) which penetrates the center of a conduit (5 of Figures) into which a flow for electric generation passes; 

a propeller (3 of Figures) fixed to the driving shaft, and rotated by means of a flow movement; 
an internal gear (8 of Figures) rotated between the conduit support main bodies together with the driving shaft; 
an external gear (9 of Figures) driven outside the conduit together with a shaft (9b of Figures) as a rotational force is delivered to the internal gear by means of a driving force delivery device (11, 21 of Figures; or fluid flow); and 
an electric generator (7 of Figures) which generates electricity by receiving the rotational force of the external gear and the shaft (Para. 0024).
Yasumi does not disclose including at least two conduit turbine units (100) serially arranged in multiple levels; and 
a propeller (3 of Figures) disposed between the conduit support main bodies.
Alstot discloses a propeller (62 of Figures) disposed between the conduit support main bodies (68 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the propeller of Yasumi disposed between the conduit support main bodies, as taught by Alstot, to minimize wobbling of the shaft while the fluid flow turns the propellers attached to the shaft [Alstot: Para. 0162].
Yeo discloses including at least two conduit turbine units (211 of Figures) serially arranged in multiple levels (see Figure 3 and 6).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have at least two conduit units of Yasumi serially arranged in multiple levels, as taught by Yeo, to maximize the kinetic energy of the fluid flow along the flow path in the conduit.
Regarding claim 3, Yasumi discloses wherein a pressure support (interpreted as a bearing housing for 17, 18 of Figures; Para. 0044) integrally coupled with the driving shaft (4 of Figures) is installed at a tip of the conduit support main body (interpreted as the seat of bearings 17, 18 of Figures; Para. 0044), and a thrust bearing (17, 18 of Figures; Para. 0044) is provided at a contact portion between the conduit support main body and the pressure support.
Regarding claims 4, 5, 6, Yasumi discloses all the elements of the current invention as mentioned above, however does not disclose wherein an auxiliary conduit system is further installed outside the two conduit turbine units (100 of Figures) continuous arranged in multi levels (claim 4);
wherein the auxiliary conduit system further includes an auxiliary conduit, and a conduit switching valve main body for switching a flow path by a conduit switching valve position- switched toward the conduit turbine unit and toward the auxiliary conduit by a cylinder device (claim 5); 
wherein the auxiliary conduit system includes: 

two filling conduits connected to the conduit and the auxiliary conduit from the bottom of the conduit switching valve main body, respectively; 
a discharge water pipe connected to selectively drain water from the two drain conduits; and 
a filling water pipe connected to selectively fill the two filling conduits with water (claim 6).
Yeo discloses wherein an auxiliary conduit system (500 of Figures) is further installed outside the two conduit turbine units (211 of Figures) continuous arranged in multi levels (claim 4);
wherein the auxiliary conduit system (500 of Figures) further includes an auxiliary conduit (520 of Figures), and a conduit switching valve main body (310, 320 of Figures) for switching a flow path by a conduit switching valve position switched toward the conduit turbine unit and toward the auxiliary conduit by a cylinder device (see annotated figure 4 below) (claim 5);
wherein the auxiliary conduit system (500 of Figures) includes: 
two drain conduits (see annotated figure 7 below) connected to the conduit (120, 130 of Figures) and the auxiliary conduit (520 of Figures) from the top of the conduit switching valve main body (310, 320 of Figures), respectively; 
two filling conduits (see annotated figure 7 below) connected to the conduit and the auxiliary conduit from the bottom of the conduit switching valve main body, respectively; 

a filling water pipe (110 of Figures) connected to selectively fill the two filling conduits with water (claim 6).

    PNG
    media_image1.png
    795
    758
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have an auxiliary conduit system and a valve for switching a flow path in the system of Yasumi, as taught by Yeo, for scenarios when the allowable power generation quantities of the first power generation facility and the second power generation facility exceed the set values [Yeo: Para. 0027].
Regarding claim 7, Yasumi discloses wherein the arm (2 of Figures) of the conduit support main body (17, 18 of Figures; Para. 0044) has a flat plate shape to minimize a sectional area resisting against streamline, and has a length longer than a radius of the conduit (5 of Figures) in an axial direction.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yasumi (JP 2002242811 A), in view of Alstot (US 2008/0116689) and Yeo (US 2018/0313324) as applied to claim 1 above, and further in view of Kim (KR 10-1505558).
Regarding claim 2, Yasumi, Alstot, and Yeo disclose all the elements of the current invention as mentioned above, however does not disclose wherein a flexible pipe having a corrugated pipe structure is further installed while extending from a lower end of the conduit.
Kim discloses wherein a flexible pipe (10 of Figures; Para. 0024, 0037) having a corrugated pipe structure is further installed while extending from a lower end of the conduit (see figure 1).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a flexible pipe having a corrugated pipe structure in the system of Yasumi, as taught by Kim, to control the flow path in a straight line and/or curve and provides easy combination to the existing pipe of the system [Kim: Para. 0024, 0037].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Suzuki (US 2019/0101097), Kanemoto (US 2015/0345461) discloses a hydroelectric power generator comprising a driving shaft which penetrates the center of a conduit.
Yan (US 2013/0088013) discloses a propeller fixed to the driving shaft and rotated by means of a flow movement.
Walton (US 2013/0088015) discloses a conduit turbine including at least two conduit turbine units serially arranged in multiple levels.
Rajadhyaksha (US 2013/0026762), Leijon (US 2005/0121915) discloses an internal gear and an external gear.
Gartner (US 8,142,154) discloses a conduit turbine with holes for a belt to pass and a case housing a generator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832